Citation Nr: 0005674	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  98-04 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
hemorrhoids.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a left 
knee disorder.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
deviated septum.

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
cervical, thoracic, and lumbar spine disorders.

5.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
headaches.

6.  Entitlement to an increased rating for bilateral tympanic 
membrane perforation with tinnitus and labyrinthitis, 
currently rated as 10 percent disabling.


7.  Entitlement to an increased (compensable) evaluation for 
temporomandibular dysfunction.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to May 
1969.

The issues currently before the Board of Veterans' Appeals 
(Board) arise from a rating decision of December 1997 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in White River Junction, Vermont.


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required before the Board can adjudicate 
the issues listed on the title page of this decision.  While 
the Board regrets the delay associated with this remand, this 
action is necessary to ensure that the veteran's claims are 
fairly adjudicated.

Generally, any pertinent evidence that is accepted by the 
Board must be referred to the RO for review and preparation 
of a supplemental statement of the case (SSOC), 

unless the veteran or his representative waives this 
procedural right.  See 38 C.F.R. § 20.1304(c) (1999).  This 
procedural requirement has not been met in this case.  

The veteran has submitted additional evidence in support of 
his claims that has not been considered by the RO.  This 
evidence is shown to have been received by the Board, via 
either mail or facsimile, in July 1998, January 1999, 
February 1999, March 1999, May 1999, and June 1999.  

Review of this evidence shows that some of the submitted 
evidence was previously associated with the veteran's claims 
folder.  Specifically, this evidence was of record at the 
time of the January 1998 statement of the case (SOC).  
However, further review indicates that most of the submitted 
evidentiary documentation was not of record at such time.  

Evidence submitted subsequent to the RO's issuance of the 
January 1998 SOC, and which is not shown to have been 
previously associated with the record, is noted to include 
private medical records from various private physicians 
(including Drs. Doyle, Patterson, Jewett, Urban, and Dawson), 
which include treatment records, examination findings, i.e., 
MRI [magnetic resonance imaging] results, opinion letters, 
and letters from one physician to another; a lay statement 
from a fellow soldier of the veteran; color photographs of 
the veteran; and numerous letters written by the veteran to 
the RO, the Board, and the President, wherein he discusses in 
specific detail both inservice and postservice treatment 
afforded him for his currently claimed disorders.  Review of 
these letters also shows that he mentions particular names of 
various physicians from which he had received treatment. 

Of note is a letter sent from the Board to the veteran, which 
is dated in November 1998.  This letter, in pertinent part, 
states that "[i]t is noted that you wish personnel at the 
White River Junction Regional Office to review and evaluate 
new evidence.  Since this case has been transferred to the 
Board's jurisdiction, it must first review this new evidence 
to determine if it is duplicative of information already in 
your file, or of it, indeed, warrants regional office 
consideration."  Subsequently, later in 

November 1998, the veteran indicated "[p]lease request my 
claims folder to be returned from the Board of Veterans 
Appeals to the White River regional office.  I wish the VA 
ratings board at White River...to rate on new evidence."  

In essence, neither the veteran nor his representative has 
indicated that the veteran's right to have this evidence 
initially considered by the RO has been waived.  Therefore, 
this case must be remanded in accordance with 38 C.F.R. 
§§ 19.31 and 20.1304(c) (1999).  See also 38 C.F.R. § 19.9 
(1999).

In order to give the veteran every consideration with respect 
to the present appeal, it is the Board's opinion that further 
development of the case is necessary prior to additional 
appellate review.  Accordingly, this case is REMANDED for the 
following action:

The RO should review the evidence 
submitted by the veteran subsequent to 
the issuance of the January 1998 SOC and 
adjudicate the issues currently on 
appeal, as shown on the title page of 
this decision.  If any benefit sought is 
not granted, the veteran and his attorney 
should be furnished an SSOC that 
addresses this evidence, and be afforded 
a reasonable opportunity to respond 
before the record is returned to the 
Board for further review, as appropriate.

The purpose of this REMAND is to ensure satisfaction of due 
process concerns.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran unless he 
is so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



